Appellant has filed a motion for rehearing in this cause insisting that this court has jurisdiction of the matter because his ex parte proceeding is an attack upon a judgment in the County Court based upon a complaint which was not accompanied by the filing of the required information. This case originated in the justice court. An information is not required there. When the case is appealed from the justice court to the county court the latter court has jurisdiction without the information which is required in a case filed by complaint in the county court. The record was stated clearly in the original opinion and that forms the basis for the holding that it is an attempt to bring to this court a case wherein the fine imposed does not give jurisdiction on appeal. The cases cited by appellant have no application.
Furthermore, in his motion for rehearing appellant sets up matters of fact which are not found in the record. This court does not consider questions of fact, nor does it entertain appeals for the purpose of satisfying and settling matters of dispute which arise between parties, interested or disinterested, in and about the court house. If appellant's attorney is embarrassed by reason of the fact that he agreed that the motion for new trial in the County Court should be overruled and that judgment be entered by the District Court denying relief, in order to settle *Page 393 
some matters in the case, this court will not relieve his embarrassment. He should be bound by his agreements in court.
The original opinion properly disposed of the case. The motion for rehearing is overruled.